DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 12-13, and 17 are amended and claim 11 is cancelled due to Applicant's amendment dated 05/17/2022.  Claims 1-10 and 12-19 are pending.
Response to Amendment
The rejection of claims 1-10 and 12-19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 05/17/2022.  
The rejection of claims 1-3, 5-8, 10, 13-14, and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Ise et al US 2008/0001530 A1 (“Ise”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 05/17/2022.  However, as outlined below, new grounds of rejection have been made.
The rejection of claims 9 and 12 under 35 U.S.C. 103 as being unpatentable over Ise as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 05/17/2022.  However, as outlined below, new grounds of rejection have been made.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Ise in view of Takiguchi et al. US 2003/0235712 A1 (“Takiguchi”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 05/17/2022.  However, as outlined below, new grounds of rejection have been made.
The rejection of claims 15-16 under 35 U.S.C. 103 as being unpatentable over Ise in view of Xia et al. US 2014/0264292 A1 (“Xia”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 05/17/2022.  However, as outlined below, new grounds of rejection have been made.
The rejection of claim 11 as set forth in the previous Office Action is moot because claim 11 is cancelled due to the Applicant's amendment dated 05/17/2022.

	
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 29-34 of the reply dated 05/17/2022 with respect to the rejection of claims 1-3, 5-8, 10-11, 13-14, and 17-19 have been fully considered, but they are not persuasive.
Applicant's argument –Applicant argues that Ise (US 2008/0001530 A1) fails to teach the amended claims 1, 13, and 17, as the claims no longer recite the core structure of compound 145 .
Examiner's response –As discussed in greater detail below, Ise teaches compound 144 (pg. 28), which reads on the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 17 recite the limitation “wherein M is Pd or Pt” and claim 3 recites the limitation “wherein M is Pt”. It is unclear what may be Pd or Pt as the none of the formulas of claim 1 comprise a variable M. For purposes of examination, “M is Pd or Pt” will be interpreted as not present and the claimed compounds will be defined by the metals as shown in their respective structures. 
Claim 5 recites “wherein X5, X6, X7, X8, X9, X10 and X11 are each C” and. It is unclear what may be C as none of the formulas of claim 1 comprise the variables X5 to X11. For purposes of examination, the variables X5 to X11 will be interpreted in light of Formula I of the instant specification (see instant ¶ [0016]), wherein the compound comprises two pyridine rings connected to the platinum compound in the location highlighted below:

    PNG
    media_image1.png
    141
    183
    media_image1.png
    Greyscale

Claim 6 recites “wherein two of X1, X2, X3, and X4 are N, and the remaining two of X1, X2, X3, and X4 are C”. It is unclear what may be N or C as none of the formulas of claim 1 comprise the variables X1 to X4. For purposes of examination, the variables X1 to X4 will be interpreted in light of Formula I of the instant specification (see instant ¶ [0016]), wherein the compound comprises a pyrazole or imidazole group in the location highlighted below:

    PNG
    media_image2.png
    143
    184
    media_image2.png
    Greyscale

Claim 8 recites “wherein Z2 is C”. It is unclear what may be C as none of the formulas of claim 1 comprise a variable Z2. For purposes of examination, the variable Z2 will be interpreted in light of Formula I of the instant specification (see instant ¶ [0016]), wherein the compound comprises a C atom in the location highlighted below:

    PNG
    media_image3.png
    141
    183
    media_image3.png
    Greyscale


Claim 9 recites wherein A represents an imidazole ring and claim 10 recites wherein A represents a benzene ring. It is unclear what may be an imidazole ring or a benzene ring as none of the formulas of claim 1 comprise a variable A. For purposes of examination, the variable A will be interpreted in light of Formula I of the instant specification (see instant ¶ [0016]), wherein the compound comprises an imidazole ring or benzene ring in the location highlighted below:

    PNG
    media_image4.png
    141
    183
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    154
    206
    media_image5.png
    Greyscale

Claim 12 recites the compound of claim 1 may comprise ligands LB50 to LB56 (shown below). However, none of the formulas of claim 1 allow for a pyrazole group and thus it is unclear how a compound comprising LB50 to LB56 may depend from the formulas of claim 1. For purposes of examination, LB50 to LB56 will be interpreted as not present.

    PNG
    media_image6.png
    100
    86
    media_image6.png
    Greyscale

Claims 2-4, 7, 10, and 14-19 are rejected for being dependent on indefinite claims 1, 13, and 17.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5-6, and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As described with respect to the 112b rejection above, claim 3 recites wherein M is Pt. As all the formulas of claim 1 are platinum compounds, claim 3 fails to further limit the subject matter of claim 1.
As described with respect to the 112b rejection above, claim 5 recites wherein X5, X6, X7, X8, X9, X10 and X11 are each C. As all the formulas of claim 1 comprise two pyridine groups, claim 5 fails to further limit the subject matter of claim 1.
As described with respect to the 112b rejection above, claim 6 recites wherein two of X1, X2, X3, and X4 are N, and the remaining two of X1, X2, X3, and X4 are C, thus allowing for either imidazole or pyrazole to be present. As all the formulas of claim 1 comprise imidazole and none of the formulas comprise pyrazole, claim 6 fails to further limit the subject matter of claim 1.
As described with respect to the 112b rejection above, claim 8 recites wherein Z2 is C. As all the formulas of claim 1 comprise a C in the location of Z2, claim 8 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 10, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ise et al. US 2008/0001530 A1 (“Ise”).
Regarding claims 1-3, 5-8, 10, 13-14, and 17-19, Ise teaches an organic electroluminescent device having a pair of electrodes and at least one organic layer including a light-emitting layer interposed between the electrodes, in which the organic layer contains at least one compound represented by formula (I), which may be further represented by formula (II), shown below (abstract and ¶ [0005]). Ise teaches organic electroluminescent devices comprising compounds represented by formula (I) obtain high luminous efficiency and high durability (¶ [0023] and [0166]).

    PNG
    media_image7.png
    194
    234
    media_image7.png
    Greyscale

Ise teaches specific examples of formula (I) to (IV) including compound 144 below (pg. 28).

    PNG
    media_image8.png
    109
    82
    media_image8.png
    Greyscale

The compound 144 reads on the claimed group 
    PNG
    media_image9.png
    170
    229
    media_image9.png
    Greyscale
 wherein:
Y is CRR’;
R and R’ are each alkyl groups;
L is a direct bond;
R1 to R3 are hydrogen atoms, and R4 is halogen (fluorine) and nitrile; and
R3’, R4’, Ra, Rb, Rc, Rd, Re, Rf, Rg, and Rh are not required to be present.
Per claim 14, Ise teaches the platinum complex represented by formula (I) to (VIII) are preferably contained in the light-emitting layer as a light-emitting material and is particularly preferably contained together with at least one host material in the light-emitting layer (¶ [0028]).
Per claims 17-18, Ise teaches the organic electroluminescent device is preferably used for display devices, displays, back lights, light source for lighting equipment, light-exposure or reading, etc., which are consumer products.
Per claim 19, Ise teaches the platinum complex represented by formula (I) to (VIII) are particularly preferably contained in the light-emitting layer together with at least one host material in the light-emitting layer (¶ [0028]). As such, compound 144 is in a formulation with the host material.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. US 2008/0001530 A1 (“Ise”).
Regarding claim 9, Ise teaches the organic electroluminescent device comprising the compound 144, as described above with respect to claim 1. 
Ise fails to teach a compound 145 wherein Q1 is an imidazole group. However, Ise does teach Q1 may be represented by Formula (A1) 
    PNG
    media_image10.png
    110
    110
    media_image10.png
    Greyscale
or formula (F1) 
    PNG
    media_image11.png
    95
    96
    media_image11.png
    Greyscale
, wherein XF11 to XF13 may represent a carbon atom or a nitrogen atom (¶ [0008]-[0009] and [0014]). Additionally, Ise teaches compound 153 (shown below)wherein Q1 is represented by formula (F1) wherein XF13 is a nitrogen atom (pg. 29). 

    PNG
    media_image12.png
    88
    100
    media_image12.png
    Greyscale

Therefore, given the general formula and teachings of Ise, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the benzene group
    PNG
    media_image8.png
    109
    82
    media_image8.png
    Greyscale
 of compound 144 with the imidazole group taught in compound 153
    PNG
    media_image12.png
    88
    100
    media_image12.png
    Greyscale
, because Ise teaches the variable may suitably be selected as Q1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful a compound in the light-emitting layer of the organic electroluminescent device of Ise and possess the benefits taught by Ise.  See MPEP 2143.I.(B).
Per claim 9, the modified compound 144 reads on the limitation wherein the claimed A is an imidazole ring.
Regarding claim 12, Ise teaches the organic electroluminescent device comprising the compound 144, as described above with respect to claim 1. 
Ise fails to teach a compound 144 wherein the benzene ring is unsubstituted. However, Ise does teach Q1 may be represented by Formula (A1) 
    PNG
    media_image10.png
    110
    110
    media_image10.png
    Greyscale
(¶ [0008]) wherein XA11 to XA14 may each represent an unsubstituted or substituted carbon atom (¶ [0009]). Additionally, Ise teaches compound 13 (shown below) which comprises a pyridine-benzene ligand like in compound 144, except wherein the benzene ring is unsubstituted (pg. 13). 

    PNG
    media_image13.png
    179
    110
    media_image13.png
    Greyscale

Therefore, given the general formula and teachings of Ise, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the substituted carbon atoms of XA11 and XA13 with unsubstituted carbon atoms, because Ise teaches the variable may suitably be selected as XA11 and XA13.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the light-emitting layer of the organic electroluminescent device of Ise and possess the benefits taught by Ise.  See MPEP 2143.I.(B).
The modified compound 144 fails to read on any of the claimed ligands LB1 to LB280. However, Ise does teach in Formula (A1) 
    PNG
    media_image10.png
    110
    110
    media_image10.png
    Greyscale
, the mark “*” represents a linking site with Z1 or Z2 in formula (I) (¶ [0009]) and teaches linking groups may include 
    PNG
    media_image14.png
    33
    58
    media_image14.png
    Greyscale
(¶ [0047]). Additionally, Ise teaches compound 1 and compound 58 (shown below, respectively), which are identical compounds except for the linking site between the pyridine ring and the benzene ring on the right-hand side ligand (pg. 12 and 18). In compound 1, the linking site is a direct bond and in compound 58, the linking site is an oxygen atom. 

    PNG
    media_image15.png
    212
    208
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    223
    195
    media_image16.png
    Greyscale

Therefore, given the general formula and teachings of Ise, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the direct bond linking site of the pyridine-benzene ligand of the modified compound 144 with an oxygen linking site, because Ise teaches the variable may suitably be selected as a linking site for a pyridine-benzene ligand.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the light-emitting layer of the organic electroluminescent device of Ise and possess the benefits taught by Ise.  See MPEP 2143.I.(B).
The modified compound 144 reads on the claimed compound 487,068 having the formula Pt(LA120-Y5-LB225).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over over Ise et al. US 2008/0001530 A1 (“Ise”) as applied to claim 1 above, and further in view of Takiguchi et al. US 2003/0235712 A1 (“Takiguchi”).
Regarding claim 4, Ise teaches the organic electroluminescent device comprising the compound 144, as described above with respect to claim 1. 
Ise fails to teach a compound 144 wherein the benzene ring is unsubstituted. However, Ise does teach Q1 may be represented by Formula (A1) 
    PNG
    media_image10.png
    110
    110
    media_image10.png
    Greyscale
(¶ [0008]) wherein XA11 to XA14 may each represent an unsubstituted or substituted carbon atom (¶ [0009]). Additionally, Ise teaches compound 13 (shown below) which comprises a pyridine-benzene ligand like in compound 144, except wherein the benzene ring is unsubstituted (pg. 13). 

    PNG
    media_image13.png
    179
    110
    media_image13.png
    Greyscale

Therefore, given the general formula and teachings of Ise, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the substituted carbon atoms of XA11 and XA13 with unsubstituted carbon atoms, because Ise teaches the variable may suitably be selected as XA11 and XA13.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the light-emitting layer of the organic electroluminescent device of Ise and possess the benefits taught by Ise.  See MPEP 2143.I.(B).
The modified compound 144 fails to teach substituents on the pyridine-benzene ligand joining together to form a ring. However, Ise does teach Q1 may be represented by Formula (A1) 
    PNG
    media_image10.png
    110
    110
    media_image10.png
    Greyscale
(¶ [0008]) wherein XA11 to XA14 may each represent an unsubstituted or substituted carbon atom (¶ [0009]). Ise teaches substituents of Q1 may be selected from the substituents A, wherein the substituents A are preferably alkyl groups (¶ [0044] and [0046]). Additionally, Ise teaches R23 of formula (II) may preferably represent a hydrogen atom or an alkyl group (¶ [0053]).
Takiguchi teaches a metal coordination compound having the structure of formula (1) MLmL’n (abstract), wherein MLm is represented by formula (2) 
    PNG
    media_image17.png
    118
    114
    media_image17.png
    Greyscale
and ML’n is represented by any of formula (3) 
    PNG
    media_image18.png
    3
    121
    media_image18.png
    Greyscale
, (4) 
    PNG
    media_image18.png
    3
    121
    media_image18.png
    Greyscale
, or (5) 
    PNG
    media_image18.png
    3
    121
    media_image18.png
    Greyscale
 (¶ [0024]), and wherein M may be a metal atom of Pt (abstract). Takiguchi teaches including a compound of formula (1) as a guest material in a host material of an electroluminescent device provides high-efficiency luminescence, stability, and the ability to retain a high luminance or brightness for a long period (abstract and ¶ [0022]).
Takiguchi teaches examples of compound represented by formula (1) including Compound No. 1 (shown below (pg. 23), wherein X of formula (2)is represented by 
    PNG
    media_image19.png
    151
    104
    media_image19.png
    Greyscale
(pg. 23). 

    PNG
    media_image20.png
    248
    243
    media_image20.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include C1 alkyl group substituents on XA11 of Formula (A1) and R23 of formula (II) on the modified compound 144 of Ise, wherein the substituents are joined together to form a ring, to obtain a compound that reads on the formula (1) of Takiguchi, based on the nteaching of Takiguchi.  The motivation for doing so would have been to obtain a device having high-efficiency luminescence, stability, and the ability to retain a high luminance or brightness for a long period, as taught by Takiguchi.
The modified compound 144 of Ise in view of Takiguchi has the following structure:

    PNG
    media_image21.png
    252
    303
    media_image21.png
    Greyscale

 The modified compound 144 reads on formula (1) of Takiguchi wherein MLm is represented by formula (2) 
    PNG
    media_image17.png
    118
    114
    media_image17.png
    Greyscale
 and ML’n is represented by of formula (4) 
    PNG
    media_image18.png
    3
    121
    media_image18.png
    Greyscale
in which (i) M is a metal atom of Pt (Takiguchi, ¶ [0024]); (ii) m is 1 and n is 1; (iii) A and A” are each a cyclic group capable of having a substituent and connected to the metal atom M via the nitrogen (Takiguchi, ¶ [0025]), wherein the substituents are alkyl groups (¶ [0026]); (iv) B and B” are each a cyclic group capable of having a substituent and connected to the metal atom M via the cabon atom (Takiguchi, ¶ [0025]); and (v)X is an alkylene group having 2 carbon atoms (¶ [0028]).
As the modified compound 144 of Ise in view of Takiguchi reads on both the formula (I) of Ise and the formula (1) of Takiguchi, the organic electroluminescent device of Ise in view of Takiguchi is expected to obtain both the benefits of Ise and Takiguchi.
Per claim 4, the modified compound 144 of Ise in view of Takiguchi reads on the claimed limitation wherein the pair of R3 and R4 are joined together to form a ring.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over over Ise et al. US 2008/0001530 A1 (“Ise”) as applied to claim 13 above, and further in view of Xia et al. US 2014/0264292 A1 (“Xia”).
Regarding claims 15-16, Ise teaches the organic electroluminescent device comprising the compound 144, as described above with respect to claim 1. 
As described above, Ise teaches the platinum complex represented by formula (I) to (VIII) are preferably contained in the light-emitting layer as a light-emitting material and is particularly preferably contained together with at least one host material in the light-emitting layer (¶ [0028]).
While Ise teaches the host material is not limited to any particular material (¶ [0034]), Ise fails to teach specific host materials.
Xia teaches host compounds for phosphorescent OLEDS (¶ [0002]) having the structure of formula I, which comprises triphenylene, carbazole, and at least one spacer linkage between triphenylene and carbazole (¶ [0015]). Xia teaches a compound comprising triphenylene, carbazole, and at least one spacer linkage between triphenylene and carbazole enhances the lifetime of phosphorescent OLEDs (¶ [0035]). Xia teaches specific examples of formula I including compound 2, shown below (pg. 6).

    PNG
    media_image22.png
    185
    405
    media_image22.png
    Greyscale

Therefore, given the general formula and teachings of Xia and the teachings of Ise, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound 2 as the host material of the light-emitting layer of the organic electroluminescent device of Ise, based on the teaching of Xia.  The motivation for doing so would have been to enhance the lifetime of the organic electroluminescent device, as taught by Xia.
Per claim 15, compound 2 comprises chemical groups of triphenylene and carbazole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0128008 A1 recites Formula (IV) 
    PNG
    media_image23.png
    128
    210
    media_image23.png
    Greyscale
and teaches exemplary compounds including compound 147 (pg. 23).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786